internal_revenue_service number release date index number ---------------------------------- ----------------------------------- -------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-132506-09 date date legend company -------------------------------------------------- ----------------------------------- state date1 date2 date3 date4 date5 ------------- --------------------------- -------------------- -------------------- ----------------- ------------------------- trust1 ----------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- -------------------------------------------------- trust2 -------------------------------- dear ---------------- this letter responds to your letter dated date submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts plr-132506-09 company incorporated in state on date1 on date2 company filed form_2553 election by a small_business_corporation effective date3 on date4 all of company’s shares were transferred to trust1 a wholly owned grantor_trust qualified to hold shares of an s_corporation on date5 the assets of trust1 including all of company’s shares were transferred to trust2 on date5 trust2 was eligible to make an election to be treated as a qualified_subchapter_s_trust qsst due to inadvertence no qsst election was ever filed for trust2 trust2 did not otherwise qualify as an eligible shareholder of an s_corporation thus company’s s_corporation_election terminated as of date5 company represents that there was no intent to terminate company’s s_corporation_election and that the failure_to_file a qsst election was inadvertent and not motivated by tax_avoidance or retroactive tax planning for all taxable years company and company’s shareholders’ income was reported consistent with company qualifying as an s_corporation in addition company and company’s shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible shareholder and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter of the code as owned by an individual who is a citizen or resident_of_the_united_states is an eligible s_corporation shareholder sec_1361 provides that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 sec_1361 provides that a beneficiary of a qualified_subchapter_s_trust or his legal_representative may elect to have sec_1361 apply plr-132506-09 sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_trust means a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states a substantially separate and independent share of a_trust within the meaning of sec_663 shall be treated as a separate trust for purposes of this sec_1361 and sec_1361 sec_1361 provides that if a qualified_subchapter_s_trust ceases to meet any requirement of sec_1361 the provisions of this sec_1361 shall not apply to such trust as of the date it ceases to meet such requirement sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agree to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to this period then notwithstanding the circumstances resulting in termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent plr-132506-09 sec_1_1362-4 provides require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner the commissioner may that conclusion based solely on the facts submitted and representations made we conclude that company's s_corporation_election was terminated on date5 when stock in company was transferred to trust2 because trust2 failed to timely file the required qsst election under sec_1361 we further conclude that the termination was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 company will be treated as continuing to be an s_corporation on and after date5 unless company's s_corporation_election is otherwise terminated under sec_1362 provided that the trustee of trust2 files a qsst election with the appropriate service_center within days of the date of this letter to be effective date5 a copy of this letter should be attached to the qsst election except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed or implied regarding company's eligibility to be an s_corporation or trust2's eligibility to be a qsst under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely s james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
